Proceeding pursuant to Executive Law § 296 to review a determination of the Commissioner of the New York State Division of Human Rights, dated March 18, 1991, which found that the petitioner had discriminated against the complainant Rose Russell on the basis of race and directed the petitioner, inter alia, to pay the complainant $10,260 in compensatory damages, including $7,500 for mental anguish.
Adjudged that the determination is confirmed and proceeding is dismissed on the merits, with costs to the Commissioner of the New York State Division of Human Rights, payable by the petitioner, to be assessed by the County Clerk, Westchester County, under CPLR 8203 and 8301.
The Commissioner’s determination that the complainant was subject to unlawful discrimination by the petitioner because of her race is supported by substantial evidence (see, Matter of Purdy v Kreisberg, 47 NY2d 354, 358). Moreover, the award of $7,500 for mental anguish was supported by the record and is in accordance with awards for similar types of discrimination (see, Matter of School Bd. of Educ. v New York City Commn. on Human Rights, 188 AD2d 653; Matter of Obstfeld v Brandon, 180 AD2d 638). The delay of the New York State Division of Human Rights, was not prejudicial to the petitioner and does not warrant reversal of the Commissioner’s order (see, Matter of Ambrosio v State Div. of Human *556Rights, 144 AD2d 662, 663). Sullivan, J. P., Eiber, Pizzuto and Joy, JJ., concur.